       Case 1:18-cv-10936-JSR Document 26 Filed 12/17/18 Page 1 of 1



Avraham C. Moskowitz (AM 8913)
MOSKOWITZ & BOOK, LLP
345 7th Avenue, 21st Floor
New York, New York 10001
Tel: (212) 221-7999
Fax: (212) 39808835
amoskowitz@mb-llp.com

Attorneys for Defendant Platinum F.I. Group, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Trott, et al.,
                             Plaintiff(s),              18-cv-10936 (JSR)

                 -v-
                                                        NOTICE OF APPEARANCE
Platinum Management (NY) LLC, et al.,

                             Defendant(s).

                 PLEASE TAKE NOTICE that Avraham C. Moskowitz, Esq. of
Moskowitz & Book, LLP hereby appears as counsel for Defendant Platinum Platinum
F.I. Group, LLC in the above-captioned matter and demands that all papers in this action
be served upon the undersigned at 345 Seventh Avenue, 21st Floor, New York New York
10001.
Dated:       New York, New York
             December 17, 2018
                                             MOSKOWITZ & BOOK, LLP



                                             By:/s/Avraham C. Moskowitz
                                                  Avraham C. Moskowitz (AM 8913)
                                             Attorneys for Defendant
                                               Platinum F.I. Group, LLC
                                             345 7th Avenue, 21st Floor
                                             New York, NY 10001
                                             (212) 221-7999
                                             amoskowitz@mb-llp.com

TO:      Clerk of Court
         All Counsel of Record


                                             1
